Title: To George Washington from Henry Laurens, 17 July 1778
From: Laurens, Henry
To: Washington, George


          
            Sir.
            Philadelphia 17th July 1778.
          
          Your Excellency’s favor of the 14th Inst. which came to hand pretty late last Evening I
            shall have the honor of presenting to Congress this Morning.
          At present I have no other Commands on me, but to transmit the Inclosed Act of Congress
            of the 15th Inst. for receiving & subsisting prisoners of War which may be taken
            by the Squadron under the Command of Vice Admiral Count d’Estaing to which I beg leave
            to refer. And remain With the most sincere Regard
            & Respect sir Your Excellency’s Most obedient & most humble servant
          
            Henry Laurens, President of Congress.
          
        